Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the start timing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the starting timing”.
Claim 3 recites the limitation "the distance of the first set of pins raising" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a distance of the first set of pins raising”.


Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Nakano (US 2010/0167224).  Nakano teaches a baking method comprising a repeated cycle of the steps of:  receiving a glass substrate by a carrier robot (i.e. acquiring a predetermined instruction and start time); controlling a first set of pins to support a substrate from an initial position (moving pin 12, [0056]); raising the first set of pins to a first preset position, and controlling the first set of pins to move a first preset distance in a first preset direction, such that the substrate moves the first preset distance in the first preset direction ([0056-0058]); controlling a lowering of the first set of pins such that a second set of pins (supporting pins 11, [0059]) supports the substrate; controlling the first set of pins to return to the initial position when the first set of pins drops to a second preset position ([0062-0063]).  Nakano teaches the cycle completed in 4-8 seconds depending on the thickness of the coating ([0062], i.e. timing).  Nakano teaches the moving pins raised to a height of 3 mm above the top of the supporting pins and Nakano teaches a horizontal moving distance of 30mm; however, the prior art does not teach or suggest recording rising times of the first set of pins wherein the first preset distance is associated with the rising times of the first set of pins as claimed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712